This is a petition by Eugene H. Schamber, plaintiff, defendant in error, for a rehearing. All the grounds upon which the petition is based are the alleged failure of the court to consider numerous portions of the testimony which if they had been considered it is claimed *Page 65 
would have resulted in a different conclusion from that expressed in the opinion.
The petitioner is mistaken in his hypothesis that the evidence referred to was overlooked. On the contrary the entire evidence was considered and a rehearing of the case would serve no purpose. The petition is denied without argument under the rule.
Joseph T. Boyd, defendant, plaintiff in error, is dissatisfied with the conclusion of the court that the case be remanded for further proceedings not inconsistent with the opinion and petitions the court to enter in lieu thereof a judgment dismissing the plaintiff's case or instructing the court below to dismiss it. This question was considered when the opinion was written and we adhere to the conclusion originally reached. The petition is denied.